Citation Nr: 0827811	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  91-49 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
degenerative arthritis of the right knee, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus, for the period from June 9, 2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1980 to February 1988.  His military records show 
that he was decorated with the Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a December 1990 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied an increased evaluation greater than 
10 percent for a right knee disability, and denied an 
increased evaluation greater than 10 percent for bilateral 
pes planus.  The veteran appealed for increased ratings, and 
perfected his appeal in December 1991.

This case also comes to the Board on appeal from a February 
1996 rating decision which denied a rating increase in excess 
of 30 percent for a left knee disability.  The veteran 
appealed for an increased rating and perfected his appeal 
with respect to that issue in April 1996.

In an April 2003 rating decision, the RO in Atlanta, Georgia 
granted an increased evaluation, from 10 percent to 30 
percent, for bilateral pes planus, effective June 9, 2000.

When the case was before the Board in August 2003 it was 
remanded for additional evidentiary development of the 
record, including scheduling him for VA medical examination 
of his bilateral knee and foot disabilities.  It was returned 
to the Board in August 2005 for appellate consideration.

In a September 2005 decision, the Board denied the appeals 
for a rating in excess of 20 percent for a right knee 
disability, a rating in excess of 30 percent for a left knee 
disability, a rating in excess of 10 percent for bilateral 
pes planus for the period from September 26, 1990 to June 8, 
2000, and a rating in excess of 30 percent for bilateral pes 
planus for the period from June 9, 2000.  Upon 
reconsideration, the Board vacated its September 2005 
decision regarding all issues on appeal except for the claim 
for a rating in excess of 10 percent for bilateral pes planus 
for the period from September 26, 1990 to June 8, 2000.  The 
issues of a rating in excess of 20 percent for a right knee 
disability, a rating in excess of 30 percent for a left knee 
disability, and a rating in excess of 30 percent for 
bilateral pes planus for the period from June 9, 2000 were 
subsequently remanded by the Board for additional development 
in June 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Postoperative degenerative arthritis of the right knee is 
presently manifest by good stability, crepitus, some 
swelling, and ranges of motion of -10 degrees of 
hyperextension, and 125 degrees of flexion.

3.  Degenerative arthritis of the left knee is presently 
manifest by good stability, crepitus, some swelling, and 
ranges of motion of -10 degrees of hyperextension and 140 
degrees of flexion.

4.  Bilateral pes planus is presently manifest by marked 
deformity, pain on manipulation and use accentuated, and 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative degenerative arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).

2.  The criteria for a rating in excess of 30 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in April 2004 that fully addressed the 
aforementioned notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in May 2008 after the notice was provided.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the supplemental statement 
of the case issued in May 2008.  All identified and 
authorized records relevant to the matter have been requested 
or obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in April 2004 satisfied many of the requirements 
of the VCAA, the letter did not inform the veteran that he 
needed to show the effect that the worsening of his symptoms 
had on his employment and daily life.  The letter also did 
not specifically describe the requirements of the applicable 
Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was informed of the 
specific requirements of the applicable Diagnostic Codes in a 
statement of the case issued in April 2003.  The veteran was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, and the RO also readjudicated the case by way of a 
supplemental statement of the case issued in May 2008 after 
the notice was provided.  Thus, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.



Law and Regulations-Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)


 
38 C.F.R. § 4.71, plate 2 (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Right and Left Knees

In this case, service connection for a post-operative status, 
right knee was originally established in a November 1988 
rating decision with an evaluation of 10 percent under 
Diagnostic Code 5259.  This decision was based on review of 
the service treatment records and the results of an 
August 1988 VA examination.

On VA examination in October 1990, the veteran complained of 
right knee pain with some tenderness but no subluxing.  
Objectively, the patella was noted to be hypermobile.  The 
range of motion for the right knee was from 0 degrees to 135 
degrees.  All ligaments were noted to be intact.  An X-ray 
revealed a bony ossicle medial aspect of the right patella 
with one screw.  The diagnosis was status post surgical 
procedure, right patella with tender recurrent dislocating 
patella.

The veteran reported continued stiffness and pain in his 
right knee to a VA examiner in February 1992.  He said he 
could walk approximately one mile with pain.  He stated that 
his right knee would lock once a day and would buckle.  The 
examiner observed patello-femoral crepitus but no effusion.  
The range of motion for the right knee was from 10 degrees to 
90 degrees.  No gross instability of the right knee was 
observed.

In December 1994, the veteran reported increased pain in his 
knees bilaterally.  He said he was unable to stand for any 
length of time, and he had difficulty getting in and out of 
his car.  He said he was unable to actively play with his 
children.  He also stated that a physician told him his knee 
condition was severe.

On VA examination in October 1995, the veteran complained of 
daily pain.  He said he experienced episodes of buckling, but 
he denied locking.  The examiner noted discomfort on patella 
compression with crepitus.  Right and left knee flexion was 
to 130 degrees.  Right and left knee extension was to 0 
degrees.  X-rays demonstrated irregular undersurface of the 
right patella.

The veteran recounted in March 1996 that a physician said he 
was surprised the veteran could walk.  The veteran stated he 
could barely bend his knees.  He said he was unable to stand 
for any period of time, and he had to use a cane.  He 
reported that he was unable to do any of the things a father 
should do with his children.

In his substantive appeal dated April 1996, the veteran said 
that his ability to perform simple functions had gotten 
progressively worse.  He said that he used knee braces for 
support.  He added that he experienced extreme pain, 
tenderness, and constant discomfort.

A VA examination report from August 1997 revealed that the 
veteran had lost 15 degrees of knee flexion in his both of 
his knees.  Tenderness was observed on the lateral aspect of 
the right patella and the medial aspect of the left patella.  
A diagnosis of chronic tear, anterior cruciate ligament, 
right knee and left knee with chronic subluxation of the left 
patella was listed.  The examiner also noted that the 
veteran's knee conditions should not be an impairment to 
pursuit of his career as a stockbroker.

On VA fee-basis examination in June 2000, the veteran said 
that his pain rated a seven on a 0 (low) to 10 (high) pain 
scale.  Both knees were observed to be sensitive to touch.  
Range of motion of the right knee was from 0 to 140 degrees.  
It was noted that the only painful movement was -5 degrees 
for both knees.  Patellar crepitus was noted to be mild, and 
there was no apparent instability.  The examiner specified 
that all tests for instability were negative on both knees.  
He gave a diagnosis of recurrent subluxating patella, both 
knees.

A private treatment report from January 2006 shows that the 
veteran had some patellofemoral crepitation with flexion and 
extension of the right knee.  No effusion was observed in the 
left knee.  However, some patellofemoral joint pain with 
flexion and extension of the left knee was noted.  The 
examiner recommended static knee exercises.

In July 2006 the veteran reported pain when ascending and 
descending stairs.  He noted that he was unable to take much 
time off from work to seek medical treatment.  He frequently 
took pain medication.  He observed that at least once or 
twice a month his left knee subluxed.  He said his knees 
would lock, and it was difficult to squat or kneel down.

During a VA examination in April 2008, the veteran reported 
pain.  He said that two or three times a month he felt that 
his kneecap subluxed.  It was noted that his employers had 
not restricted his job duties to accommodate his knee 
disorder.  He used knee supports.  On objective examination, 
it was noted that the veteran walked without a limp.  There 
was -10 degrees of hyperextension with the right knee.  Right 
knee flexion was to 125 degrees.  Left knee flexion was to 
140 degrees.  No pain was reported on ranges of motion.  
Repetitive testing revealed no pain, fatigue, weakness, lack 
of endurance, incoordination, or additional limitation of 
motion.  Stability in the medial and lateral anterior planes 
was noted to be good.  Some crepitus was observed.  X-rays 
revealed a well maintained knee, but in the lateral views 
there was some evidence of loss of cartilage space in the 
patellofemoral joint and small osteophytes on the patella.  
The veteran reported no flare-ups, but he stated that 
approximately three times a month his knees would act up with 
swelling and tenseness.

The Board notes that the veteran currently has a 20 percent 
evaluation for postoperative degenerative arthritis of the 
right knee for moderate recurrent subluxation or lateral 
instability and a 30 percent evaluation for degenerative 
arthritis of the left knee for severe recurrent subluxation 
or lateral instability under Diagnostic Code 5257.  The Board 
notes that a 30 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 5257.

Based on a review of the evidence of record, the Board finds 
there is no evidence of severe recurrent subluxation or 
lateral instability of the right knee for a rating in excess 
of 20 percent under Diagnostic Code 5257 at any time during 
the period of appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In this matter, the Board particularly notes that the 
February 1992 VA examiner noted no gross instability, and the 
June 2000 and April 2008 VA examiners observed that stability 
of both knees was good.  Without evidence of severe recurrent 
subluxation or lateral instability of the right knee, a 
rating in excess of 20 percent is not warranted under 
Diagnostic Code 5257.  As noted previously, the veteran is 
currently in receipt of the maximum schedular rating 
available under Diagnostic Code 5257 for his left knee.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's right or left knee disorders.  Throughout the 
period of appeal, there is no evidence of forward flexion of 
either knee being limited to 45 degrees as is required for a 
compensable evaluation under Diagnostic Code 5260.  There is 
also no evidence of extension of either knee being limited to 
10 degrees as is required for a compensable evaluation under 
Diagnostic Code 5261.  The Board recognizes that a VA 
examiner reported range of motion findings of 10 degrees to 
90 degrees in the February 1992 examination; unfortunately 
these findings are not adequate for rating purposes as the 
examiner did not specify what motions he was measuring.

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, these diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the left or right knees.  There is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization, related to these service-connected disorders 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board notes the 
veteran has stated that his knee disorders interfere with his 
ability to perform his job; however, pain and some degree of 
interference with employment is considered within the 
schedular criteria.  While the veteran's service-connected 
right and left knee disabilities clearly demonstrate a 
physical impairment, there is no probative evidence of a 
marked interference with employment due solely to the right 
knee disorder.  The August 1997 VA examiner opined that the 
veteran's knee disorder should not be an impairment to 
pursuit of his career, and the April 2008 VA examiner noted 
that the veteran's employer had not restricted his job duties 
to accommodate his knee disorder.  This matter is adequately 
rated under the available schedular criteria.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Bilateral Pes Planus

527
6
Flatfoot, acquired:
Ratin
g

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.



Bilateral
50


Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:



Bilateral
30


Unilateral
20

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, 
bilateral or unilateral
10

Mild; symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

On VA fee-basis examination in June 2000, the veteran 
complained on pain in both of his feet on standing.  He said 
he took Motrin and would ice his feet and joints for relief.  
The examiner noted that examination of both feet was 
consistent with pes planus on weightbearing, with mild 
tenderness over the medial side.  The tenderness was observed 
to be in the middle part of the foot on the medial side.  He 
further stated that there were no associated deformities of 
the feet.  The diagnosis given was painful pes planus.

A private examiner observed in January 2006 that the veteran 
had significant pes planus and was tender over the medial 
aspect of each foot.

In July 2006, the veteran said he was in constant pain.  He 
reported constant throbbing in his arches and heels.  He said 
he had tried inserts, hot soaks, and massages with no 
results.

During a VA podiatry examination in March 2008, the veteran 
reported that he would apply ice twice a week and use a foot 
massager.  He self-medicated with Motrin.  He rated his foot 
pain as a six on a 0 (low) to 10 (high) pain scale.  He 
experienced flare-ups at least once a day.  He said that he 
was required to go up and down stairs at least twenty times a 
day at work.  He also denied losing time from work secondary 
to his food disorder other than for doctor's appointments.  
It was noted that his employers had not made special 
accommodations for his foot disorder.  The examiner noted 
pain to palpation and manipulation along the medial and 
dorsal aspect of the talonavicular joint and two-thirds of 
the medial band of the plantar fascia.  No spasm of the 
Achilles tendon were noted.  There was mild medial inward 
bowing of both feet.  X-rays revealed a suggestion of 
bilateral mild flatfoot deformity.  The examiner opined that 
the veteran's pes planus disorder approximated objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, and characteristic callosities.  It was noted 
that there was no objective evidence of swelling at that 
time.

Based on the evidence of record, the Board finds that the 
criteria for a rating in excess of 30 percent for bilateral 
pes planus have not been met throughout the period of appeal.  
In this matter, the Board finds the results of the June 2000 
and March 2008 VA examinations persuasive.  Both examiners 
reviewed all of the veteran's medical records, interviewed 
the veteran, and performed all necessary tests.  They both 
provided adequate reasons and bases for their opinions.  
Although the veteran has stated that inserts, hot soaks and 
massages have not relieved his symptoms, the Board observes 
that there is no evidence of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation of both feet throughout the period of appeal.  
Therefore, a rating in excess of 30 percent is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

The Board has carefully considered the veteran's statements 
regarding his flatfoot disability and finds them to provide 
competent evidence regarding what he experiences through his 
senses.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
diagnosis are not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent medical opinion regarding diagnosis.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected pes 
planus disability is adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  There is no evidence of 
prolonged medical treatment requiring absence from work or 
marked interference with employment.  The Board finds the 
overall evidence of record is not indicative of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

	
ORDER

Entitlement to an increased rating for postoperative 
degenerative arthritis of the right knee, currently evaluated 
as 20 percent disabling is denied.

Entitlement to an increased rating for degenerative arthritis 
of the left knee, currently evaluated as 30 percent disabling 
is denied.

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus, for the period from June 9, 2000 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


